Citation Nr: 0706453	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 until March 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the veteran indicated, in his 
substantive appeal with an accompanying statement received in 
May 2005, that he wanted to withdraw his appeals regarding 
the issues of entitlement to service connection for bilateral 
high frequency sensorineural hearing loss and a skin 
condition of the upper torso, arms, back, and chest.  As 
such, these issues are not for consideration in this 
decision.  However, the other issue on appeal continues as is 
reflected on the title page.

In his notice of disagreement received by VA in February 
2004, the veteran expressed his desire for a hearing before a 
Decision Review Officer (DRO) at the RO.  Such a hearing was 
scheduled.  In a communication received in January 2005, the 
veteran stated that he wished to cancel his DRO hearing 
scheduled for January 2005.  He did not ask to have the 
hearing be rescheduled.

In August 2005, the Board received additional evidence from 
the veteran.  The veteran submitted a statement in support of 
his claim from a fellow serviceman within 90 days of the 
appeal being certified to the Board.  A waiver of initial RO 
consideration was not included.  The Board cannot consider 
additional pertinent evidence without first referring the 
evidence to the agency of original jurisdiction for review.  
38 C.F.R. § 20.1304(c) (2006).  The regulation notes, 
however, that evidence is not pertinent "if it does not 
relate to or have a bearing on the appellate issues or 
issues."  The Board reviewed the letter and finds that its 
content supports the veteran's contention of sustaining 
acoustic trauma while on active duty.  As will be explained 
below, the Board concedes that the veteran was exposed to 
acoustic trauma in service.  Therefore, the Board does not 
find such evidence to be pertinent, as that term is defined 
by 38 C.F.R. § 20.1304(c).  Since the new evidence is not 
pertinent to the issue on appeal, it is not for consideration 
in adjudicating the claim and does not prejudice the veteran.  




FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma while on 
active duty.

2.  The competent clinical evidence of record demonstrates 
that veteran's current tinnitus was initially demonstrated 
years after service, and has not been shown by the probative 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed, as an organic disease of the nervous 
system, to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
June 2003 letter from the RO to the veteran.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Indeed, because the veteran's claim of 
service connection is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
tinnitus.  In order to establish service connection on a 
nonpresumptive direct-incurrence basis, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  See Pond v. West, 12 
Vet. App. 341, 346 (1999).  In terms of an in-service injury 
or disease, the veteran has alleged exposure to noise trauma 
from his firing of a variety of guns and artillery, including 
M14 rifles and 105mm Howitzer cannons.  The veteran's DD Form 
214 reflects that his military occupational specialty was a 
field radio operator.  The veteran received the Rifle Expert 
Badge.  He also received the Combat Action Ribbon, denoting 
combat participation.  As such, the Board finds that it would 
have been consistent with the circumstances of the veteran's 
service for him to have been exposed to acoustic trauma in 
service.  Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is 
required to consider the veteran's contentions in conjunction 
with the circumstances of his service.

In regard to a clinical nexus, the veteran underwent a VA 
examination in July 2003.  The veteran reported his tinnitus 
to be bilateral and constant.  The VA examiner, an 
audiologist, noted that the veteran's tinnitus pitch and 
intensity matched to 4000 Hertz at 32 decibels in both ears.  
After reviewing the claims file and performing physical 
examination, the examiner opined it that the veteran's 
current tinnitus disability is unrelated to service noise 
exposure.  The examiner supported this finding by stating 
that there was no evidence of hearing loss at the frequency 
of his tinnitus or at any other frequency at the time of 
discharge or shortly thereafter.

The Board acknowledges statements of record by P.G.R., M.A., 
CCC-A.  In a March 2005 letter, P.G.R. opined that it is at 
least as likely as not that the veteran's tinnitus is the 
result of his military service.  P.G.R. stated that his 
opinion was based on the veteran's exposure to small arms 
fire and close artillery fire in military training and during 
combat in Vietnam.  The Board notes that there is no 
indication that the veteran's claims folder was reviewed in 
conjunction with the formulation of this opinion.  

In weighing the probative value of the evidence, the Board 
finds the VA examiner's opinion to be more probative than the 
opinion of P.G.R., because the claims file was reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  

Additionally, there is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of tinnitus.  The first post-service 
complaint of tinnitus came in approximately 1980.  The Board 
notes that the veteran reported chronic ringing in both of 
his ears for the past 6 years in a Medivan, Inc. audiometric 
screening test in February 1986.  The Board also notes a 
February 1982 private medical record where the veteran 
reported tinnitus.  Objectively, it was noted that his 
examination was negative and his neurologic functioning was 
intact.  Additionally, the Board notes a communication from 
D.S.R., M.D., dated in April 1982.  Dr. D.S.R. found that the 
veteran had tinnitus and its etiology was "really unknown."  
In sum, the evidence of record demonstrates that he did not 
have relevant symptoms or receive treatment for tinnitus 
until 1980, over 9 years after his military service.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997) (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  Therefore, in the absence of demonstration 
of continuity of symptomatology, the Board finds that 
demonstration of tinnitus many years after discharge from 
service, to be too remote from service to be reasonably 
related to it.  Thus, service connection on a nonpresumptive 
direct basis is not warranted.  The Board will now discuss 
service connection on a presumptive basis.  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and tinnitus (as 
organic diseases of the nervous system) becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not 
demonstrate any clinical findings of tinnitus within one year 
of separation from service.  As such, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a presumptive basis.

The veteran himself has expressed a belief, including in his 
May 2005 statement in support of his claim, that his tinnitus 
is causally related to active service.  However, the Board 
notes that the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In conclusion, the Board concedes that the veteran sustained 
acoustic trauma in service, but the evidence fails to show 
any complaints or treatment in service for tinnitus, nor for 
years thereafter.  Furthermore, the probative, competent 
evidence does not attribute a current tinnitus disability to 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


